November 27, 1931. The opinion of the Court was delivered by *Page 188 
The appellant's "Statement of Facts," found in the brief of its counsel, sets forth fairly, clearly, and concisely the facts necessary for an understanding of the issues involved in this cause. It and the order of his Honor, the late Circuit Judge John S. Wilson, appealed from, will be reported. The order is entirely satisfactory to this Court, and the same is hereby affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.
MR. JUSTICE COTHRAN disqualified.